                                                  r-·----~U~.S~.71l~IS;T~R~IC~T~C~O~U~R=T------~
                                                       NORTI lllRN DISTRICT OF TEXAS
                                                                   FILED

               IN THE UNITED STATES DISTRI T COUf.T AUG 2 9 'liJJ9
                FOR THE NORTHERN DISTRICT 0 TEX S           ' ..
                       FORT WORTH DIVISION
                                                        C:LhRK, U.S. DISTRICT COURT
ROBERT NEWTON DEAVER,             §
                                                           lly·--~=--­
                                                               lkruty
                                  §
               Petitioner,        §
                                  §
v.                                §         No.    4:18-CV-700-A
                                  §
LORIE DAVIS, Director,            §
Texas Department of Criminal      §
Justice, Correctional             §
Institutions Division,            §
                                  §
               Respondent.        §

                         MEMORANDUM OPINION
                                 and
                                ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Robert Newton Deaver, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of that division,     respondent. After having

considered the pleadings and relief sought by petitioner, the

court has concluded that the petition should be dismissed as

time-barred.

                        I. PROCEDURAL HISTORY

     The pleadings and documentary evidence presented by the

parties reflect that in 2004 petitioner pleaded guilty pursuant

to a plea agreement in Tarrant County, Texas, Case No.                 0917184D,

to unlawful possession of a firearm by a felon and received a 30-
year sentence.     ( 06SHR 6. 1 ) He was released on parole on April 11,

2008, and was arrested on various pre-revocation warrants and re-

released in the intervening years. His parole was finally revoked

on November 19, 2012, and he was returned to TDCJ custody on

December 5, 2012. The revocation resulted in the forfeiture of 3

years and 3 months of street time credit.           (Resp't's Preliminary

Answer, Ex. A, doc. 22.) Petitioner sought             administrative and

state-court remedies, to no avail. He filed this federal habeas

petition in the Beaumont division on August 13, 2018, and the

case was subsequently transferred to this division.' (Pet. 14,

doc. 1; Order, doc.      3.)

                                  II. ISSUES

      In two grounds, petitioner claims that he is entitled to

credit for his street time and that the state has extended his

sentence by adding the 3 years and 3 months to the end of his 30-

year sentence in breach of contract. Respondent contends that the

petition is time-barred or, in the alternative, that petitioner

is not entitled to relief.       (Resp't's Preliminary Answer 5-20,

doc. 22.)

                       III. STATUTE OF LIMITATIONS

      28 U.S.C. § 2244(d) imposes a one-year statute of

      1
       "06SHR" refers to the administrative record of petitioner's state habeas-
corpus proceeding in WR-42,226-06.
         2A prose prisoner's federal habeas petition is deemed filed when placed
in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir.
1998 I .

                                       2
limitations for filing a petition for federal habeas corpus

relief.        28   u.s.c.   §   2244(d).   Specifically, the provision

provides:

                (1) A 1-year period of limitation shall apply to
          an application for a writ of habeas corpus by a person
          in custody pursuant to the judgment of a State court.
          The limitation period shall run from the latest of-

                      (A) the date on which the judgment
                became final by the conclusion of direct
                review or the expiration of the time for
                seeking such review;

                      (B) the date on which the impediment to
                filing an application created by State action
                in violation of the Constitution or laws of
                the United States is removed, if the
                applicant was prevented from filing by such
                State action;

                     (C)  the date on which the
                constitutional right asserted was initially
                recognized by the Supreme Court, if the right
                has been newly recognized by the Supreme
                Court and made retroactively applicable to
                cases on collateral review; or

                     (D)  the date on which the factual
                predicate of the claim or claims presented
                could have been discovered through the
                exercise of due diligence.

                (2) The time during which a properly filed
          application for State post-conviction or other
          collateral review with respect to the pertinent
          judgment or claim is pending shall not be counted
          toward any period of limitation under this subsection.

Id.   §    2244 (d) (1)- (2).

          Under subsection (D), applicable to this case, the

limitations period begins on the date the petitioner could have

discovered the factual predicate of his claim(s) through the

                                            3
exercise of due diligence. Petitioner's parole was revoked on

November 19, 2012, and he was returned to TDCJ custody on

December 5, 2012. Petitioner admittedly learned upon his return

to TDCJ that his street time credits had been forfeited and that

he had not been credited for time spent on release but

nevertheless gave TDCJ until February 24, 2017, to recalculate

and correct his time credits before pursuing his administrative

and state-court remedies.   (Pet. 7, doc. 1.) Consequently, at the

latest, petitioner discovered or could have discovered the

factual predicate of his claims on December 5, 2012. See Lanier

v. Thaler, No. 4:10-CV-045-A, 2010 WL 1558621 (N.D. Tex. Apr. 19,

2010). Thus, the federal statute of limitations began on that

date and expired one year later on December 5, 2013, subject to

any applicable tolling.

     Tolling of the limitations period may be appropriate under

the statutory tolling provision in§ 2244(d) (2) and/or as a

matter of equity. The time credit dispute resolution and state

habeas proceedings, filed well after limitations had already

expired, did not operate to toll the limitations period. See

Scott v. Johnson, 227 F.3d 260, 263   (5th Cir. 2000). Nor has

petitioner alleged or demonstrated rare and exceptional

circumstances that would justify equitable tolling. See Davis v.

Johnson, 158 F. 3d 806, 811 (5th Cir. 1998). He offers no

explanation sufficient to warrant his years-long delay, and the


                                 4
record reveals none.

     Petitioner's federal petition was due on or before December

5, 2013. Therefore, his petition filed on August 13, 2018, is

untimely.

     For the reasons discussed, it is ORDERED that petitioner's

petition for a writ of habeas corpus pursuant to 28 U.S.C.   §   2254

be, and is hereby, DISMISSED as time-barred. Petitioner has not

made a showing that reasonable jurists would question this

court's procedural ruling. Therefore, it is further ORDERED that

a certificate of appealability be, and is hereby, denied.
                       ~&
     SIGNED August --~~~-~i__f 2019.




                                                 DISTRICT




                                 5
